Order entered December 1, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00076-CV

                    VENKY VENKATRAMAN, Appellant

                                        V.

       STEPHEN D. SKINNER AND JYOTI MASUREKAR, Appellees

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-04-11968-V

                                   ORDER

       Before the Court are appellees’ November 18, 2021 amended motion for
sanctions and to strike certain portions of appellant’s brief and appellant’s
response. We DENY the motion without prejudice to asserting these arguments in
their brief.
       Also before the Court is appellees’ November 29, 2021 motion for an
extension of time to file their brief. We GRANT the motion to the extent that we
extend the time to December 28, 2021.
                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE